Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                            Jan 16 2014, 9:16 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

KAREN M. HEARD                                    GREGORY F. ZOELLER
Vanderburgh County Public Defender’s Office       Attorney General of Indiana
Evansville, Indiana
                                                  LARRY D. ALLEN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

RONALD LEMON,                                     )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 82A04-1305-CR-221
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                       The Honorable Wayne S. Trockman, Judge
                       The Honorable J. August Straus, Magistrate
                            Cause No. 82D02-1301-FD-34



                                       January 16, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


SULLIVAN, Senior Judge
      Ronald Lemon challenges the sufficiency of the evidence sustaining his Class D

felony possession of marijuana conviction. We affirm.

      On January 3, 2013, Lemon was housed in the Vanderburgh County Jail. Sergeant

Brandon Feller received a tip that Lemon was in possession of marijuana. As Lemon had

earlier asked to use the phone, Sergeant Feller instructed officers to perform a brief

search of him before allowing him to do so.

      Officer Marcus Carl got Lemon from his cell and walked him toward the phone

area. Before getting there, Officer Carl stopped him and said he was going to perform a

search. Officer Carl patted down his outer clothing and then asked him to remove his

socks. Lemon complied, but the manner in which he removed his socks seemed odd to

Officer Carl. Sergeant Feller, who watched the search from an elevated area, saw Lemon

“cup something and place it in his left pocket.” Tr. p. 34. He thus told Officer Skye

Terhune to search Lemon’s left pocket.

      Officer Terhune walked up to Lemon and told him to put his hands up. Lemon put

his hands up, but when Officer Terhune reached for his left pocket, he quickly shoved his

left hand into the pocket and pulled something out. Officer Terhune ordered Lemon to

give him what he had in his hand. Lemon responded by saying to Sergeant Feller, “If

you knew I had this why did we go through all this?” Id. at 20. When Officer Terhune

again asked him for what was in his hand, Lemon tried to run down the hallway toward

his open cell door. As he tried to get away, Officer Terhune saw “something hanging out

of his hand.” Id. at 53. Officers Terhune and Carl grabbed Lemon and took him to the

ground.

                                              2
       As Lemon was being taken down, Sergeant Feller saw him extend his arm and

then saw “an object out of the corner of [his] eye go across [his] vision.” Id. at 36.

Sergeant Feller saw the object land on the floor. He looked to make sure the officers had

Lemon under control and then immediately turned his attention to the object. He looked

in the area where it landed and saw a plastic baggie on the floor about a foot or two away

from an inmate who wore nothing but a suicide prevention poncho. Sergeant Feller

ordered the inmate to step back. He then moved the baggie with his foot to make sure no

one touched it until the scene was secured.

       The baggie contained marijuana.        Lemon later told Sergeant Feller that the

marijuana was not his, that an inmate had given it to him, and that he would have flushed

it if he had reached his cell.

       The State charged Lemon with possession of marijuana, two counts of resisting

law enforcement, and trafficking with an inmate. The State filed an enhancement of the

possession charge from a Class A misdemeanor to a Class D felony based on Lemon’s

prior conviction for possession of marijuana.

       On the day of Lemon’s jury trial, the court, on the State’s motion, dismissed one

count of resisting as well as the trafficking count. At the end of the trial, the jury found

Lemon guilty of Class A misdemeanor possession of marijuana and not guilty of the

remaining resisting count. He pleaded guilty to the enhancement of the possession

charge to a Class D felony. The court later sentenced him to eighteen months executed in

the Department of Correction, to be served consecutively to another sentence.



                                              3
       Lemon’s sole issue on appeal is whether the evidence is sufficient to sustain his

conviction. In reviewing a sufficiency of the evidence claim, we neither reweigh the

evidence nor assess the credibility of witnesses. Bailey v. State, 979 N.E.2d 133, 135

(Ind. 2012). Rather, we look to the evidence and reasonable inferences drawn therefrom

that support the verdict. Id. We affirm if there is probative evidence from which a

reasonable jury could have found the defendant guilty beyond a reasonable doubt. Id.

       Lemon challenges only the sufficiency of the evidence showing the possession

element of the offense. See Ind. Code § 35-48-4-11 (2012). A conviction for possession

of contraband may rest upon proof of either actual or constructive possession.

Washington v. State, 902 N.E.2d 280, 288 (Ind. Ct. App. 2009), trans. denied. Lemon

claims the State failed to show either form of possession. We need not reach the issue of

constructive possession, however, because the evidence amply shows that Lemon

actually possessed the marijuana. A person actually possesses contraband when he has

direct physical control over it. Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011).

       The evidence shows that when he removed his socks, Lemon “cupped” something

and placed it in his left pocket. Officer Terhune tried to search his left pocket, but Lemon

shoved his hand in that pocket, pulled something out, and would not give it to the

officers. When Lemon then attempted to run to his cell, Officer Terhune saw something

hanging out of his hand. As the officers took him to the ground, Sergeant Feller saw

Lemon extend his arm, and an object moved across Sergeant Feller’s field of vision.

Sergeant Feller saw the object land on the floor, and after making sure Lemon was



                                             4
secured, he looked in the area in which it landed and saw a plastic baggie containing

marijuana.

       Despite this clear evidence, Lemon argues “the marijuana was not found actually

physically on” him. Appellant’s Br. p. 10. Although he acknowledges he was seen with

“something,” he argues that nothing was identified until Sergeant Feller saw the plastic

baggie on the floor near the inmate in the suicide prevention poncho.

       There is no requirement, however, that a defendant’s actual possession of

contraband must be shown to have existed at precisely the same time as the law

enforcement officer’s discovery of the contraband. Wilburn v. State, 442 N.E.2d 1098,

1101 (Ind. 1982). Here, a reasonable jury could easily conclude that the object Lemon

took from his socks, shoved in his pocket, pulled out of his pocket, and tossed as he was

being tackled was the plastic baggie Sergeant Feller saw on the jail floor. And in any

event, Lemon essentially admitted he had actual possession of the marijuana by telling

Sergeant Feller that it was not his, that an inmate had given it to him, and that he would

have flushed it had he reached his cell.

       Lemon also suggests that the baggie could have been on the jail floor before he

even got there or that it came from an orifice of the inmate in the suicide prevention

poncho. These are merely requests to reweigh the evidence, which we will not do.

       The evidence shows that Lemon had actual possession of the marijuana and is thus

sufficient to sustain his conviction. See Hayes v. State, 876 N.E.2d 373, 375-76 (Ind. Ct.

App. 2007) (evidence sufficient to show actual possession where defendant reached down

with his closed fist into trash bin, removed his empty hand, and fled from officer, and

                                            5
where officer later returned to bin and recovered baggie of crack cocaine), trans. denied.

We therefore affirm.

      Affirmed.

VAIDIK, C.J., and BROWN, J., concur.




                                            6